Case 2:19-cv-09334-FMO-JC Document 43 Filed 12/23/19 Page 1 of 1 Page ID #:470




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                                       CASE NUMBER:

SUNNY BYUN , et al.
                                      PLAINTIFF(S),       2:19−cv−09334−FMO−JC

        v.
WELLS FARGO BANK, N.A. , et al.
                                    DEFENDANT(S).
                                                          REFERRAL OF MOTION TO DISQUALIFY
                                                              JUDGE / MAGISTRATE JUDGE




    A Motion to Disqualify Judge Fernando M. Olguin was filed on 12/18/2019 .
Pursuant to General Order 19-03 and Local Rule 72-5, this motion is referred to Judge
Stephen V. Wilson for determination.




                                                      Clerk, U.S. District Court

 December 23, 2019                                    By /s/ Robert Nadres
Date                                                    Deputy Clerk



                                      FOR COURT USE ONLY

Ruling on prior motion(s): X No             Yes. Refer to document number(s):




cc:   Judge Assigned to Case
      Judge Assigned to Determine Motion
      Counsel of Record




       CV−54 (03/19)    REFERRAL OF MOTION TO DISQUALIFY JUDGE / MAGISTRATE JUDGE
